Citation Nr: 1212843	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension/hypertensive heart disease/hypertensive renal disease, including as secondary to diabetes mellitus type II (diabetes).

2.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Offices (RO) in San Juan, Puerto Rico and Winston-Salem, North Carolina.  The case comes to the Board from the RO in Winston-Salem.

The Board notes that the Veteran was previously denied service connection for hypertension in July 2002.  However, insofar as this issue was considered de novo by the RO, and that standard of review is the most favorable to the Veteran, it will be considered anew by the Board as well.


FINDINGS OF FACT

1.  Hypertension/hypertensive heart disease/hypertensive renal disease was not shown to be present in service or present to a compensable degree within a year of service nor was it caused or permanently made worse by service connected diabetes.  This pathology was first shown years post-service.

2.  Erectile dysfunction was not caused by service or service connected diabetes.


CONCLUSIONS OF LAW

1.  Hypertension/hypertension/hypertensive renal disease was not incurred or aggravated in service, may not be presumed in service, nor was it caused or aggravated by diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 

2.  Erectile dysfunction was not incurred in or aggravated by service, nor was it caused by or aggravated by diabetes.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent letters in August 2008 and in July 2009 which explained VA's duty to assist him with obtaining evidence in support of his claims.  These letters also explained what the evidence needed to show in order to establish service connection for a claimed disability on a direct and on a secondary basis, and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  These letters were sent prior to the respective rating decisions that denied the Veterans claims.

In addition to providing the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and the written statements of the Veteran.  There is no indication that additional records exist which are relevant to the instant appeal which have not been obtained.

Service connection

The Veteran contends that his hypertension/hypertensive heart disease/hypertensive renal disease and erectile dysfunction are due to his service or to a service connected disability, specifically diabetes.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including hypertension/hypertensive heart disease/hypertensive renal disease, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension for VA purposes is defined as diastolic blood pressure that is predominantly 90mm or greater, and isolated systolic hypertension is systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  It is compensable when diastolic pressure is predominantly 100 or more, or systolic blood pressure that is predominantly 160 or more, or there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control. 38 C.F.R. § 4.104, diagnostic code 7101.

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's blood pressure during service was normal for VA purposes.  At his separation exam in May 1967, his blood pressure was 138/88.  No abnormalities of the heart or vascular system were noted on this examination.  The Veteran denied having a history of high or low blood pressure on the Report of Medical History that was prepared in conjunction with the examination, and he reported that he was then in excellent health. 

Private employee health records from May 1967 indicated a blood pressure of 140/72.  They indicated a blood pressure of 150/82 in May 1968.  VA treatment records reflect that the Veteran reported having a history of high blood pressure since the 1960s or "lifelong" hypertension.

The Veteran was afforded a VA examination in February 2009.  At that time it was noted that the Veteran had several medical problems including chronic kidney disease, diabetes, hypertensive heart disease, and hypertensive renal disease.  The examiner noted that according to the notes, the Veteran had hypertension since the 1960s which in the past had been poorly controlled.  The Veteran was on blood pressure medications.  VA treatment records showed that the Veteran dated his erectile dysfunction to approximately 2003.  He was seen by a urologist in 2005 and it was concluded that this had mixed etiology, organic and psychogenic.  Diabetes was diagnosed towards the end of 2005 according to VA treatment records.  At the examination, the Veteran dated his erectile dysfunction to about 2004.  Renal disease onset in 2004.  The examiner assessed the most likely cause of erectile dysfunction to be hypertension.  

After examining the Veteran and reviewing the claims file, the examiner diagnosed hypertension with hypertensive heart disease, not due to diabetes.  It preceded diabetes by many years.  Blood pressure control seemed to be good now and the Veteran's hypertension does not appear to have been aggravated by diabetes.  The examiner also diagnosed renal disease from hypertension, not due to diabetes.  Renal disease was present before diabetes.  The renal function has not deteriorated and has remained stable since he has been diabetic.  Erectile dysfunction was also not due to diabetes, as this onset prior to diabetes.

In a written statement dated in April 2011 the Veteran contended that his blood pressure was high in the year after service and he was put on blood pressure medication at that time.

The evidence does not show that hypertension/hypertensive heart disease/hypertensive renal disease or erectile dysfunction are caused or aggravated by the Veteran's service or his service connected diabetes.  While the Veteran contends that his blood pressure was elevated during the 1967-1968 and he was put on medication, he was not shown to have a history of diastolic pressure predominantly 90 or greater or systolic blood pressure predominantly 160 or greater.  Hypertension was not clinically confirmed until years after service.  Available blood pressure readings show blood pressures which were all lower than that.  However, he does have a long history of hypertension that preceded his diabetes by many years.  The VA examiner noted that the Veteran's hypertension did not seem to be aggravated by his diabetes and was now under good control.  With regard to erectile dysfunction, there is no evidence of this in service and the Veteran dated this problem to 2003 or 2004, many years after service.  It was not caused by diabetes because this problem developed prior to diabetes.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


